DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 and 16-17 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  
“…indicating (S6) at least one soil additive to be used out of a list of multiple soil additives based on the calculated infiltration rate of the at least one soil sample.”
(Claims 2-9 and 16-17 are dependent on claim 1.)
With respect to independent claim 10, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  
“…indicating means (106) configured to indicate at least one soil additive to be used out of a list of multiple soil additives based on the calculated infiltration rate of the at least one soil.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.

As shown in figs. 1, 3 (reproduced below), Martinez method comprises providing at least one soil sample (by using a sample providing/collecting means 106; Steps 303-309); providing a least one predetermined amount of water/nutrient 115 (Steps 303-309); calculating an infiltration rate of the at least one soil sample based on the determined absorbed amount of water/nutrient and degree of water/nutrient saturation (Steps 312-315); and providing a corrective measure such as adjusting the amount of water/nutrient 115 for a next application (Step 318; See, e.g., Pars. 0025, 0036, 0056). 
Because of having a different objective (providing a corrective measure such as adjusting the amount of water/nutrient 115 for a next application), Martinez fails to anticipate the allowable subject matters which is indicating at least one soil additive to be used out of a list of multiple soil additives based on the calculated infiltration rate of the at least one soil sample.

    PNG
    media_image1.png
    611
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    944
    511
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 16, 2021